Citation Nr: 0214563	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  97-26 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine and, if so, entitlement to service connection for 
degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from April 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  (He later relocated to an area served 
by the RO in St. Petersburg, Florida.)  In that 
determination, the RO denied (1) service connection for a 
neck injury claimed as secondary to a service-connected left 
shoulder disability, and (2) a compensable evaluation for the 
left shoulder disability.  The appellant perfected appeals as 
to these issues, and by a July 1999 statement withdrew that 
appeal concerning the left shoulder disability.  

Because the RO had previously, in a June 1992 rating 
decision, denied service connection for degenerative disc 
disease of the cervical spine, the proper issue for appellate 
review is as stated on the title page of this decision.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The rating decision dated in June 1992 denied the claim 
of entitlement to service connection for degenerative disc 
disease of the cervical spine, and the appellant did not 
appeal.  

2.  Evidence submitted since the June 1992 rating decision is 
so significant that it must be considered to fairly decide 
the merits of the claim.  

3.  Degenerative joint disease of the cervical spine did not 
arise during military service and is not attributable to 
disease or injury during military service.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying the claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.160(d) (2002).  

2.  Evidence submitted since the June 1992 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  Service connection is not warranted for degenerative 
joint disease of the cervical spine.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Furthermore, although the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, an exception is that the amendments applicable 
to claims to reopen apply only to those claims received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision will 
apply the regulations implementing the VCAA as they pertain 
to the claims at issue.  

The claim involves a request for service connection and there 
is no issue as to provision of a form or instructions for 
completing it.  38 U.S.C.A. §5102 (West Supp. 2002); 
38 C.F.R. §§ 3.159(b)(2), 3.150(a), 3.151(a) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
December 1954.  Accordingly, when he later submitted 
statements seeking service connection for degenerative disc 
disease of the cervical spine, this informal claim did not 
require submission of another formal application.  See 
38 C.F.R. § 3.155(a) (2002).  There is no issue as to 
providing the appropriate form or instructions for completing 
it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In a July 1996 letter, 
the RO informed the appellant of the criteria for proving 
service connection and the evidence considered, though it did 
not inform the appellant of the need to submit new and 
material evidence to reopen the previously denied claim.  In 
the September 1997 statement of the case, the RO notified the 
appellant of relevant laws and regulations, including notice 
of 38 C.F.R. § 3.156 concerning the need for new and material 
evidence to reopen the claim.  The RO also, in a May 2001 
letter and a November 2001 supplemental statement of the 
case, informed the appellant of the VCAA.  There is no 
indication that additional notification of the types of 
evidence needed to reopen the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The record includes 
receipt of VA and private clinical records subsequent to the 
June 1992 rating decision that will permit VA to determine 
whether the claim should be reopened.  VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to determine whether the claim should be 
reopened.  

On appellate review, the Board sees no areas in which further 
development may be fruitful. 


II.  Analysis

A.  New and Material to Reopen

By June 1992 rating decision, the RO denied the appellant's 
claim of service connection for degenerative disc disease of 
the cervical spine.  The RO notified him of that decision in 
a July 2, 1992, letter.  The rating decision became final at 
the expiration of the one-year period following notice 
thereof, as the appellant did not file a notice of 
disagreement within that time period.  See 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002) (notice of disagreement must be 
filed within one year of notice of decision).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999). 

The first determination is whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  When the RO rendered its 
June 1992 rating decision, the evidence included:  

? Service medical records, including a January 1946 
separation examination, showing no musculoskeletal 
defects and a normal neurological diagnosis.  

? A private x-ray report in November 1991 revealing 
degenerative disc disease and spurring mostly at C4-5 
with minor sclerosis of the apophyseal joints and no 
evidence of acute fracture.  

? VA hospital records in February 1992 indicating that 
the appellant had a history of a motorcycle accident 
during service and that he had used a back brace for 
the previous month.  The hospital records did not 
discuss any findings relative to the cervical spine.  

? Private clinical records from Dr. Earp, dated April 13, 
21, 29, and 30, 1992, showing complaints of neck pain, 
findings consistent with an old neck injury, a history 
of an in-service left shoulder injury, and impairment 
related to a service-connected shoulder disability.  
The physician further opined that he could not answer 
with reasonable medical certainty that the neck 
symptoms are related to the in-service motorcycle 
accident, though it was a possibility.  

? A May 1992 statement from Dr. Wiltshire concerning the 
left shoulder disability.  

Since June 1992, when the RO denied the claim because the 
record did not contain medical evidence linking the 
degenerative disc disease of the cervical spine shown at that 
time to his service, the record shows receipt of the 
following evidence:

? Duplicates of Dr. Earp's private clinical records dated 
April 13, 21, 29, and 30, 1992, as well as a clinical 
record dated in June 1993 indicating that the appellant 
complained of neck problems.  The physician opined that 
it was possible that these complaints could be related 
to the service-connected disability, though there was 
no evidence of that. 

? A May 1997 statement from Dr. DiTullio that an April 
1997 CT scan of the cervical spine revealed no evidence 
of herniated disc or central canal stenosis, though 
there was moderate foraminal stenosis bilaterally at 
C3-4 and C4-5 and central canal stenosis at C3-4 and 
C4-5.  The physician diagnosed cervical spondylosis 
without localized radiculopathy or myelopathy.  

? Statements dated in October 1998 from Dr. Blachman, who 
wrote that an MRI that month revealed degenerative 
arthritis of the cervical spine with neural foraminal 
stenosis, which is consistent with the in-service 
motorcycle injury.  

? VA examination in June 1999 noted a diagnosis of 
degenerative arthritis of the cervical spine.  The 
examiner, after reviewing the claims file and examining 
the appellant, concluded that the arthritis is not 
related to the in-service injury, citing the lack of 
any mention of a neck problem prior to 1992.  The 
examiner opined that the appellant developed arthritis 
as part of an aging process not related to the 
accident.  

The private clinical records from Dr. Earp, dated April 13, 
21, 29, and 30, 1992, were previously before the RO when it 
issued its June 1992 rating decision.  Because these records 
are not new, they cannot form the basis for new and material 
evidence that is required to reopen the claim.  

Dr. DiTullio's May 1997 statement discussing moderate 
foraminal stenosis bilaterally at C3-4 and C4-5, central 
canal stenosis at C3-4 and C4-5, and cervical spondylosis 
without localized radiculopathy or myelopathy, is not 
material, as it did not discuss any relationship between 
these findings and the appellant's service.  

The private clinical record from Dr. Earp dated in June 1993 
is new, as it was not before the RO in June 1992.  That 
record indicated that the appellant complained of neck 
problems and included the physician's opinion that it was 
possible that these complaints could be related to the 
service-connected disability, though there was no evidence of 
that.  These comments are essentially the same as those Dr. 
Earp set forth in his April 29, 1992, clinical record, where 
he stated that the appellant exhibited findings consistent 
with an old neck injury and that there was a possibility, 
though he could not so state with reasonable medical 
certainty, that these findings were related to the in-service 
motorcycle accident.  Thus, because Dr. Earp's June 1993 
statement is essentially cumulative of the information 
contained in his April 1992 clinical records, it is not new 
and cannot form the basis for new and material evidence.  

The question of the etiology of the current cervical 
disorder, the basis for the June 1992 denial of the claim, 
was discussed in Dr. Blachman's October 1998 statement and in 
the June 1999 VA examination.  Both of these records are new, 
and both are material.  Accordingly, the veteran's claim is 
reopened.


B.  Merits

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2002).

Dr. Blachman opined the degenerative arthritis of the 
cervical spine with neural foraminal stenosis was consistent 
with the veteran's in-service motorcycle injury.  In 
contrast, the VA examiner, who reviewed the claims file and 
examined the appellant, concluded that the arthritis is not 
related to the in-service injury, citing the lack of any 
mention of a neck problem prior to 1992.  Instead, the 
examiner opined, the arthritis was a part of an aging process 
not related to the accident.

In noting the veteran's history, Dr. Blachman reported that 
the veteran had worked as a letter carrier following active 
duty for many years.  He noted that the veteran retired in 
1985, and began to notice neck pain shortly after retirement.  
Dr. Blachman noted that he suspected that the veteran's 
symptoms were related to the injury on active military duty 
in 1944.  Dr. Blachman did not provide a medical rationale 
for his opinion.

The doctor who examined the veteran in June 1999 also noted 
the veteran's history of a motorcycle accident on active 
duty.  The examiner reviewed the veteran's medical records.  
The examiner stated that the veteran's osteoarthritis of the 
cervical spine was not related to the 1944 injury, noting 
that the veteran's medical records contained no mention of a 
neck problem prior to 1992.  This examiner related the 
cervical arthritis to the aging process.  This opinion is 
more persuasive and entitled to greater weight.  It is based 
on full review of the medical records, examination of the 
veteran, and medical history.  It also stated a rationale for 
relating the osteoarthritis to the aging process rather than 
the 1944 motorcycle accident or fracture of the scapula, that 
is that the veteran had no documented neck complaints prior 
to 1992, nearly 50 years after the in-service accident.

For those reasons, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine, and there is no benefit of any reasonable doubt to be 
applied.  Cf. 38 U.S.C.A. § 5107 (West Supp. 2002).


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is reopened, 
and the claim is granted to that extent.  Service connection 
for degenerative joint disease of the cervical spine is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

